OPINION — AG — QUESTION(1): "IS THE STATE EXAMINER AND INSPECTOR AUTHORIZED TO PAY THE CONTRIBUTIONS REQUIRED OF EMPLOYERS BY SENATE BILL NO. 62 FROM FUNDS APPROPRIATED TO HIS OFFICE FOR PERSONAL SERVICES, IRRESPECTIVE OF THE SOURCE OF THE COMPENSATION OF HIS EMPLOYEES?" — AFFIRMATIVE, QUESTION(2): "MAY THE EMPLOYER'S CONTRIBUTION BE PAID FROM FUNDS MANDATORILY REQUIRED TO BE APPROPRIATED BY COUNTIES FOR AUDIT PURPOSES UNDER 62 O.S. 1961 331 [62-331], ON THOSE EMPLOYEES ENGAGED IN COUNTY AUDITS AND WHO RECEIVE COMPENSATION SOLELY FROM SAID COUNTY AUDIT FUND?" — NEGATIVE, QUESTION(3): "MAY EACH INDIVIDUAL DEPUTY EXAMINER ENGAGED IN COUNTY AUDITS AND RECEIVING THEIR COMPENSATION FROM THE COUNTY AUDIT FUNDS, REMIT HIS CONTRIBUTION REQUIRED BY SECTION 19 OF SAID ACT DIRECTLY TO THE RETIREMENT FUND?" — NEGATIVE, QUESTION(4): "WHERE DEPUTY EXAMINERS RECEIVE THEIR COMPENSATION SOLELY FROM CONTY FUNDS, SHOULD DEDUCTIONS REQUIRED BY SECTION 19 OF SAID ACT BE MADE BY EACH COUNTY IN WHICH SAID DEPUTIES RECEIVE THEIR COMPENSATION?" — AFFIRMATIVE, QUESTION(5): "MAY THE EMPLOYER'S CONTRIBUTIONS AND THE EMPLOYEES DEDUCTIONS BE MADE FROM THE STATE EXAMINER AND INSPECTOR'S REVOLVING FUND CREATED BY HOUSE BILL NO. 901 OF THE 29TH LEGISLATURE, FOR THOSE EMPLOYEES WHO RECEIVE THEIR COMPENSATION, IN WHOLE OR IN PART, FROM SAID REVOLVING FUND?" — AFFIRMATIVE, QUESTION(6): "MAY THE EMPLOYER'S CONTRIBUTIONS TO BE PAID BY THE EXAMINER AND INSPECTOR ON HIS EMPLOYEES FROM THE FUNDS APPROPRIATED BY SENATE BILL NO. 164 OF THE 29TH LEGISLATURE, WHEN FUNDS ARE AVAILABLE THERE UNDER, WITHOUT REGARD TO THE SOURCE OF THE COMPENSATION OF SUCH EMPLOYEES?" — AFFIRMATIVE (BURCK BAILEY)